DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
This Office Action is in response to applicant’s arguments filed on 1/26/21.  Claims 1-24, 26-28 have been cancelled.  Claims 25, 29-39 are pending.  Claims 25, 29-30, 32-33 have been amended.  Claims 25, 29-39 are examined herein.  
Applicant’s arguments have been fully considered and found persuasive.  All the rejections of the last Office Action are hereby withdrawn. 
Claims 25, 29-39 are now free of the prior art and in condition for allowance.










Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The claims are drawn to the following compound and its compositions: 
    PNG
    media_image1.png
    266
    306
    media_image1.png
    Greyscale
, wherein R1 and R2 are each independently ethyl; R3 is H; A- is Cl-; and n is 1, 2, 3, 4, 5, 6, 7, 8, 9 or 10.  The prior art does not teach the compound of claim 25.  The closest prior art is Pinza et al. in view of Gould of record.  Pinza et al. teach the following compound and compositions that comprise the compound:  
    PNG
    media_image2.png
    174
    419
    media_image2.png
    Greyscale
(see claim 3 and page 6, lines 7-10).  Pinza et al. does not provide motivation to alter the amine to a diethyl amine and a hydrochloride salt to arrive at the instantly claimed compound.  Further, there is no motivation in general to alter the compound of Pinza et al. to the instantly claimed compounds.  Thus, the claims are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627